Kellogg, J.:
The testimony taken before the appraiser would seem to support the determination of the surrogate as to the property of the estate liable to. the transfer tax, but the report of the appraiser is not to be taken as final or conclusive ; the statute (Tax Law, Laws of 1896, chap. 908, § 232, as amd. by Laws of 1899, chap. 672) evidently contemplates that the surrogate may look elsewhere for evidence of value, etc. The statute referred to says : “ From such report and other proof relating to any such estate before the surrogate,” he shall determine thé cash value of the estate, and it further provides that the surrogate may dispense with an appraiser altogether. It would -seem, therefore, that the function of an appraiser is some*319what similar to that of a jury called by the court in an equity case to aid its conscience. The whole matter is with the surrogate and continues with him until final determination after appeal. The purpose of the appeal from the surrogate to the surrogate is not simply to review his former determination. There is no occasion to limit it to that. The beneficial results of such a rehearing would be greatly diminished if the determination of the surrogate could not at that time be treated as so far open as to admit new testimony. The law relates to matter of public interest and should receive such liberal construction as will tend to make it the most efficient. No possible harm can result to the estate to have it so construed. Laches could hardly be charged to the State in not presenting testimony sooner. It was the surrogate’s duty to see that the taxes lawfully due were levied without diminution, and to admit testimony to that end so long as the matter was not finally disposed of and until the final order which placed it beyond his power.
It is insisted by the respondent that the proof offered “ that the transfer was made in contemplation of death,” would not make a case which could reach the $7,000 of property transferred. Perhaps not, but the surrogate could tell better after he had heard what the witnesses had to say about it. A state of facts might have been presented showing a transfer in contemplation of death with all the incidental facts which attend a gift causa mortis. “ Contemplation of death ” is one of the features of a gift causa mortis. As to the force and meaning of the statute which makes transfers taxable when made “ in contemplation of ■ death ” where the other elements of a gift causa mortis are absent,'we express no opinion.
The order of the surrogate should be reversed, and the evidence offered should be received, ten dollars costs and disbursements allowed to appellant, to be paid out of the estate.
All concurred.
Order reversed, with ten dollars costs and disbursements to appellant.